Title: From John Adams to Timothy Pickering, 19 September 1799
From: Adams, John
To: Pickering, Timothy



privateSirQuincy Sept 19th. 1799

On the 17th at night, I had the pleasure of receiving your favor of the 11th, & have given it that attention, which the great importance of its contents deserves. On the subject of rôle d’equipage, I feel a strong reluctance to any relaxation of the peremptory demand, we agreed on before I left Philadelphia, & Gen. Marshall’s observations are very just, yet it may be wiser to leave it to the discretion of the envoys, under the limitations suggested, & I shall acquiesce in the opinion of the heads of departments. I am glad you have sent a copy to the Chief Justice. I had several long conversations with him last winter on the whole subject. He appears to me to agree most perfectly in sentiment with me upon every point of our policy, towards France and England, & this policy was founded only in perfect purity of moral sentiment, natural equity & christian faith towards both nations. I am therefore under no hesitation, in the propriety of sending the draught to him, nor in consenting, that if want of time should prevent a second transmission of the instructions to me, that the heads of departments in concert with him, may make alterations in the draught within the limitations you propose. Indeed Mr. Elsworth is so great a master of business, & his colleagues are so intelligent, that I should not be afraid to allow them a greater latitude of discretion, if it were not unfair, to lay upon them alone, the burthen, & the dangerous responsibility that may accompany this business
That portentous scenes are opened in France is past a doubt. The directors who sent us the assurances are for what we know all removed. The new ones we know nothing of. Barras we have no reason to believe very friendly to us. Sieyes we have reason to fear is unfriendly. The “threats by the military of a king”, which Mr. Murray mentions are to me no solid indications of a restoration. That every comet, which has appeared, will return I have no doubt, but the period of its revolution is very difficult to calculate. The system of terror will revive, if the terrorists can find means to revive it. These means imply money to pay cloath, feed & arm soldiers on one hand, & timidity & dejection enough in their domestic ennemies, to submit to their exactions & cruelties. These are all problems to us, to all Europe & probably to the French themselves. There is one observation which appears to me of great importance. The reign of terror has ever appeared, the most disposed to accomodate with us. This is humiliating enough; but it is not our fault. It is not very clear to me what our inferences ought to be from this fact. Neither the royalists, nor the Aristocrats, nor the priesthood, have ever discovered the least complaisance for us. It is an awful question to me what chance we should have if our embassador should have to treat at a congress for a general pacification. Should we not have more to fear from the secret jealousy of every power than even from France & Spain?
With great anxiety upon this whole subject & with much respect for you I remain

P.S I return Mr Murrays letter & will soon write more directly concerning the draught.

